                                                               MEMO ENDORSED
                                                                             Edward Y. Kroub – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                         E: Edward@cml.legal | W: cml.legal


                                               April 3, 2020

                                                                                              VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Geiger v. Equifax Information Services, LLC, et al.,
               No.    1:20-cv-00402-KPF

Dear Judge Failla:

        We represent plaintiff Moshe Geiger (“Plaintiff”) in the above-referenced matter. We write
to request that the Court adjourn the initial conference currently scheduled for Monday, April 15,
2020 at 2:30 p.m., which is the middle of the Passover holiday. In accordance with the Court’s
Individual Practices, Plaintiff proposes that conference be adjourned until April 20, 2020, or any
other date after the end of Passover that is convenient to the Court. This is Plaintiff’s first request
for an adjournment with consent of defendant American Express Co.

      Plaintiff makes this application without input from defendants Equifax Information Services,
LLC, Experian Information Solutions, Inc., and Discover Bank as they have not yet appeared.
Defendant Citibank, N.A. has been dismissed from this action. See ECF order dated March 17, 2020
(Docket No. 14).

       Thank you for your time and consideration of the above request.

                                               Respectfully submitted,

                                                       /s/ Edward Y. Kroub
                                                       EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)


Application GRANTED. The initial pretrial conference
previously scheduled for April 15, 2020, is hereby ADJOURNED to
May 5, 2020, at 10:30 a.m.
                                                        SO ORDERED.

Dated: April 3, 2020
       New York, New York
                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
